[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT            FILED
                     ________________________ U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                            No. 09-13879                  MAY 06, 2010
                        Non-Argument Calendar              JOHN LEY
                                                             CLERK
                      ________________________

                 D. C. Docket No. 09-00003-CR-WCO-2

UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

FELIX MENA-VALENZUELA,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                             (May 6, 2010)

Before EDMONDSON, BIRCH and BLACK, Circuit Judges.

PER CURIAM:
      Felix Mena-Valenzuela appeals his 52-month sentence and $2,000 fine

imposed pursuant to his conviction for illegal reentry after deportation for a felony

conviction, in violation of 8 U.S.C. § 1326(a), (b)(2). Mena-Valenzuela raises two

issues on appeal. First, he asserts his sentence is unreasonable because the district

court did not properly consider the statutory factors in fashioning a prison sentence

that was “sufficient, but not greater than necessary” to fulfill the goals of 18 U.S.C.

§ 3553(a). Second, he contends the district court erred in imposing a $2,000 fine

despite his inability to pay it. After review, we affirm the district court.

          I. REASONABLENESS OF THE TERM OF IMPRISONMENT

      Mena-Valenzuela claims the district court failed to properly consider his

personal characteristics and circumstances in imposing a sentence of 52 months’

imprisonment. He claims his impoverished background and his desire to support

his dependents living in Mexico entitled him to a downward variance in sentence.

Mena-Valenzuela further contends, for the first time on appeal, the district court

erred in failing to consider his criminal history was subject to double-counting

under the Sentencing Guidelines.

      We review the reasonableness of a sentence for abuse of discretion. Gall v.

United States, 552 U.S. 38, 41, 128 S.Ct. 586, 592 (2007). The burden of




                                            2
establishing unreasonableness lies with the party challenging the sentence. United

States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      When reviewing a sentence for reasonableness, we evaluate whether the

sentence imposed by the district court fails to achieve the purposes of sentencing

under 18 U.S.C. § 3553(a). Id. Reasonableness review is deferential, and if a

district court imposes a sentence within the advisory Guidelines range, “we

ordinarily will expect that choice to be a reasonable one.” Id. “The sentencing

judge should set forth enough to satisfy the appellate court that he has considered

the parties’ arguments and has a reasoned basis for exercising his own legal

decisionmaking authority.” Rita v. United States, 551 U.S. 338, 356, 127 S.Ct.

2456, 2468 (2007). A sentencing judge is not required to expressly discuss each of

the § 3553(a) before imposing sentence. United States v. Ortiz-Delgado, 451 F.3d

752, 758 (11th Cir. 2006). Rather, “an acknowledgment by the district court that it

has considered the defendant’s arguments and [the statutory factors] is sufficient

under Booker.” Talley, 431 F.3d at 786.

      Mena-Valenzuela’s mid-Guidelines-rage sentence is reasonable. Prior to

imposing the sentence, the court properly considered the arguments presented by

the parties, the advisory Sentencing Guidelines, and the findings in the PSI

informing the statutory factors. Additionally, Mena-Valenzuela’s double-counting



                                          3
argument is foreclosed by precedent, see United States v. Adeleke, 968 F.2d 1159,

1161 (11th Cir. 1992) (upholding double counting under § 2L1.2(b)(1)). Because

Mena-Valenzuela has not shown it incarceration period is unreasonable, we affirm

the imposed sentence.

                 II. REASONABLENESS OF THE FINE IMPOSED

        Mena-Valenzuela claims the district court erred by imposing a fine of

$2,000 because he claims he is unable to pay the fine and a fine would burden his

dependents in Mexico. Mena-Valenzuela also contends the record is insufficient to

show the district court considered any of the relevant factors before imposing the

fine.

        We review a district court’s determination of an appropriate fine for clear

error. United States v. Rowland, 906 F.2d 621, 623 (11th Cir. 1990). The

Sentencing Guidelines state a district court “shall impose a fine in all cases, except

where the defendant establishes that he is unable to pay and is not likely to become

able to pay any fine.” U.S.S.G. § 5E1.2(a) (emphasis added). Thus, the burden is

on the defendant to prove his inability to pay a fine. United States v. Hernandez,

160 F.3d 661, 665 (11th Cir. 1998). If a defendant establishes he is unable to pay a

fine or that the fine would burden his dependents, the court may waive the fine or

impose a lesser fine. U.S.S.G. § 5E1.2(e).



                                           4
      When a district court decides that a fine is appropriate, it must consider the

factors in § 5E1.2(d) to determine the amount of the fine. Hernandez, 160 F.3d at

665. A district court is not required to make specific findings for each of these

factors. Id. at 665–66. However, “the record must contain sufficient information

with respect to the seven factors to permit us to find that the district court did not

clearly err in imposing or setting the amount of the fine.” United States v.

Khawaja, 118 F.3d 1454, 1459 (11th Cir. 1997). If the PSI presented information

with respect to the factors, and the district court reviewed the PSI prior to imposing

the fine, we will “infer without hesitation that the district court considered the

pertinent factors prior to imposing the fine.” Id.

        Because the PSI contained information relevant to the § 5E1.2(d) factors,

we infer that the district court considered the factors before imposing the fine,

which was far below the Guidelines range of $7,500 to $75,000. Prior to imposing

the fine, the district court specifically noted Mena-Valenzuela’s agreement to pay

$2,000 to a coyote to illegally smuggle him into the country as well as his

admission that he had been able to send excess wages home to his family while

working in the United States. Because the record cited by the district court

indicated Mena-Valenzuela had the means to pay the fine at the amount set, and

because Mena-Valenzuela presented no evidence as to his inability to pay the



                                            5
below-Guidelines range fine, Mena-Valenzuela did not meet his burden of proof in

demonstrating the fine was unreasonable. The district court did not commit clear

error in imposing the fine, and we accordingly affirm the imposition of the fine.

      AFFIRMED.




                                          6